Citation Nr: 1806748	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-03 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory/pulmonary disorder, to include as secondary to his Persian Gulf War service and under C.F.R. §3.317 as an undiagnosed illness or chronic multi-symptom illness.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1972 to April 1980, November 1990 to June 1991, and from November 2006 to March 2009; the Veteran was shown to have service in the Persian Gulf, most recent in the Republic of Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in part denied service connection for a bronchial/asthmatic lung disorder.  The Veteran timely appealed that decision.

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in December 2015; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

In a April 2012 Post-Traumatic Stress Disorder DBQ VA examination, the Veteran indicated that he has cut down or his drinking of cocktails from 4 per night noted in December to less than 2-3 drinks per night recently and states he dilutes his drinks with water.

In a May 2017 Respiratory Conditions DBQ VA examination, the examiner noted that the Veteran has a history of Barrett's esophagus, GERD and Schatsky's ring all of which can cause or contribute to cough. Further, he notes a record where the Veteran reported drinking 2 shots of Jack Daniels a day while at Jordan Hospital ... his continued and ongoing alcohol use is a known risk factor for GERD and is likely contributing to his ongoing and continued complaints of cough and shortness of breath. Finally, the examiner opined that more likely than not and within a reasonable degree of medical certainty the most likely reason for the Veteran's subjective complaint of cough is related to pre-existing GERD, Barrett's esophagus, Schatsky's ring, ongoing alcohol abuse, laryngeal/pharyngeal reflux which is exacerbated by his underlying anxiety disorder and PTSD.

This opinion raises the question as to whether the Veteran's chronic cough is caused or aggravated by symptoms of his service-connected PTSD to include alcohol abuse. 

As such, the Veteran is to be afforded a VA examination with respect to the nature and etiology of his chronic cough, to include if caused or aggravated by the Veteran's alcohol abuse as a result of his service-connected PTSD. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's electronic claims file any outstanding relevant VA treatment records.

2. Then, schedule the Veteran for an examination by an appropriate medical specialist for the following:

a. Identify any respiratory disorder (including a disability manifested by a chronic cough) that presently exists or that has existed during the claim period.

b.  Whether it is at least as likely as not (50 percent probability or greater) that any identified respiratory disorder (including a disability manifested by a chronic cough) is caused or permanently aggravated by service-connected PTSD and related alcohol abuse. 

The examiner should note the Veteran's history of alcohol abuse and the May 2017 examiner's opinion that the Veteran's ongoing alcohol abuse is likely contributing to his ongoing and continued complaints of cough and shortness of breath.

The examiner should review pertinent documents in the Veteran's claims file and this Remand in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed, and all pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished

3. Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




